NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                NATHANIEL JOSEPH LOREDO, Appellant.

                             No. 1 CA-CR 16-0150
                              1 CA-CR 16-0159
                               (Consolidated)
                              FILED 1-10-2017


           Appeal from the Superior Court in Maricopa County
              No. CR2007-109438-001 CR2015-130267-001
                  The Honorable Daniel J. Kiley, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Terry J. Adams
Counsel for Appellant
                            STATE v. LOREDO
                            Decision of the Court



                     MEMORANDUM DECISION
Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Chief Judge Michael J. Brown joined.


T H O M P S O N, Judge:

¶1             This consolidated case—regarding CR2007-109438-001 and
CR2015-130267-0011—comes to us as an appeal under Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878
(1969). Counsel for the defendant, Nathaniel Joseph Loredo (Loredo), has
advised us that, after searching the entire record, he was unable to discover
any arguable questions of law and has filed a brief requesting that this court
conduct an Anders review of the record. Loredo was given an opportunity
to file a supplemental brief in propria persona, but he did not do so. We have
jurisdiction pursuant to Article 6, Section 9 of the Arizona Constitution and
A.R.S. §§ 12-120.21(A)(1) (2016), 13-4031 (2016), and -4033(A)(1) (2016).2

¶2            Early morning on July 1, 2015, the victims, B.J. and N.M., were
awoken by their dog barking. Upon waking, B.J. reached for a flash light
and illuminated the face of an unknown man who was standing in his
bedroom. B.J. reached for his gun as the man ran out of the bedroom and
out of the house through the back door. B.J. pursued the man on foot for
several blocks until he encountered a security guard. After signaling for
the guard to call the police, B.J. returned to his house to get dressed.

¶3           A short time after, the Phoenix Police Department (PPD)
received a call to respond to an intruder at the victims’ address. A
description of the intruder was provided to officers, identifying the
intruder as a Hispanic male with the word “Mexico” tattooed on his
stomach.

¶4            A few blocks from the victims’ home, Officer Packard of the
PPD engaged a man walking down the street. The man appeared to match
the description of the intruder. Officer Packard stopped the man and asked

1       CR2015-130267-001 is the instant trial case relating to the events of
July 1, 2015.

2     We cite to the current version of the relevant statutes unless revisions
material to this decision have occurred.
                                      2
                            STATE v. LOREDO
                            Decision of the Court

him to lift up his shirt. He complied, and Officer Packard was able to read
the words “New Mexico” tattooed on the man’s stomach. Officer Packard
detained him until Officer Metcalf, also with the PPD, brought B.J. to the
scene. At the scene, officers asked B.J. if the man they had detained was the
same person who had been in his bedroom earlier. B.J. identified Loredo
as the intruder who was in his house, telling officers, “That’s him. You guys
got him.” Loredo was subsequently arrested.

¶5              The state charged Loredo with one count of criminal trespass
in the first degree, a class six felony. Loredo pleaded not guilty to the charge
and requested a jury trial. While Loredo chose not to testify at trial, he
presented his stomach tattoo to the jury. After four days of trial, the jury
found Loredo guilty as charged. Based on the jury’s finding of guilt, the
court found Loredo was in violation of his probation in CR2007-109438-001,
a prior matter.

¶6            The court held a combined trial on priors and sentencing in
the criminal trespass matter, CR2015-130265-001, and a non-witness
violation hearing in CR2007-109438-001. The court found Loredo had two
historical prior felony convictions—burglary in the second degree and
aggravated assault, class 3 felonies—in CR2007-109438-001. The state,
however, clarified that it did not prove to the jury that Loredo was on
probation at the time of the conviction in CR2015-130267-001. Accordingly,
the state withdrew its prior “on probation” allegation, but nonetheless
requested that Loredo’s probation in CR2007-109438-001 be revoked to the
presumptive term consecutive with CR2015-130267-001. Because the state’s
“on probation” allegation was unproven, it was within the court’s
discretion to reinstate Loredo’s probation or sentence him to either
concurrent or consecutive terms on the matter.

¶7           The court considered the circumstances, including Loredo’s
“criminal history, family support, and apparent mental health and
substance abuse issues.” As to the trial case, CR2015-130267-001, the court
sentenced Loredo to the presumptive term of 3.75 years in the Department
of Corrections (DOC), with credit for 233 days of presentence incarceration.
As to CR2007-109438-001, the court reinstated Loredo’s probation for three
years following his physical release from the DOC in CR2015-130267-001.

¶8            We have read and considered Loredo’s Anders brief. After
reviewing the entire record for fundamental error, see State v. Henderson, 210
Ariz. 561, 567-68, ¶¶ 19, 24, 115 P.3d 601, 607-08 (2005), we find no such
error. The record reflects that the proceedings complied with the Arizona
Rules of Criminal Procedure. Loredo had a fair trial, he was present and

                                       3
                            STATE v. LOREDO
                            Decision of the Court

represented by counsel at all critical stages prior to and during trial, as well
as during the verdict and at the sentencing. The evidence is sufficient to
support the verdict for the crime charged in the trial case and the imposed
sentence. We thus affirm Loredo’s conviction and sentence in CR2015-
130267-001. We additionally affirm the reinstatement of his probation in
CR2007-109438-001.

¶9             Upon the filing of this decision, counsel shall inform Loredo
of the status of the appeal and his options. Defense counsel has no further
obligations, unless, upon review, counsel finds an issue appropriate for
submission to the Arizona Supreme Court by petition for review. See State
v. Shattuck, 140 Ariz. 582, 584-85 (1984). Loredo shall have thirty days from
the date of this decision to proceed, if he so desires, with a pro per motion
for reconsideration or petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         4